Name: 82/839/EEC: Council Decision of 22 November 1982 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-15

 Avis juridique important|31982D083982/839/EEC: Council Decision of 22 November 1982 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs Official Journal L 353 , 15/12/1982 P. 0025 - 0028 Spanish special edition: Chapter 16 Volume 1 P. 0127 Portuguese special edition Chapter 16 Volume 1 P. 0127 *****COUNCIL DECISION of 22 November 1982 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs (82/839/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in its resolution of 14 January 1974 on an initial outline programme of the European Communities in the field of science and technology (4), the Council emphasized that an appropriate approach should be adopted towards the whole range of available ways and means, including joint projects, and that whenever it proves desirable that third States, particularly European ones, should be associated in these projects, steps should be taken to make this possible; Whereas in its resolution of 14 January 1974 relating in particular to the coordination of national policies in the field of science and technology (5), the Council entrusted the Community institutions with the task of ensuring, with the assistance of the Scientific and Technical Research Committee (CREST) the gradual coordination of national policies in the field of science and technology; Whereas by Decision 78/177/EEC (6), the Council adopted a first concerted action project on the effect of processing on the physical properties of foodstuffs; Whereas the abovementioned concerted action project has given extremely encouraging results; Whereas the coordination of research work initiated under the abovementioned concerted action must be allowed to continue; Whereas a second project in this field would make it possible to derive the maximum benefit from the effort that has been made; Whereas the Member States intend, as part of the rules and procedures applicable to their national programmes, to carry out the research described in Annex I and are prepared to integrate it into a process of coordination at Community level over a period of four years; Whereas the execution of the research work as described in Annex I calls for a financial outlay of some 15 million ECU in the Member States taking part therein; Whereas on 18 July 1978 the Council agreed on certain procedural arrangements for cooperation under European Cooperation in the field of scientific and technical research (COST); Whereas, since the specific powers of action required to adopt this Decision have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof; Whereas CREST has given its opinion on the Commission proposal, HAS DECIDED AS FOLLOWS: Article 1 The Community shall implement for a period of four years a concerted action project on the effect of processing on the physical properties of foodstuffs (hereinafter called 'the project'). The project shall consist in the coordination at Community level of the research work which is specified in Annex I and which shall form part of the research programmes of the Member States. Article 2 The Commission shall be responsible for such coordination. Article 3 The funds estimated as necessary for the Community contribution to the coordination should be 670 000 ECU, including expenditure on a staff of one. Article 4 To facilitate the execution of the project a Concerted Action Committee on the Effect of Processing on the Physical Properties of Foodstuffs (hereinafter called 'the Committee') shall be established. A project leader shall be appointed by the Commission in agreement with the Committee. He shall, in particular, assist the Commission in its task of coordination. The terms of reference and composition of the Committee are laid down in Annex II. The Committee shall draw up its own rules of procedure. Its secretariat shall be provided by the Commission. Article 5 1. In accordance with a procedure to be laid down by the Commission in agreement with the Committee, the Member States participating shall regularly exchange all relevant information concerning the performance of the research covered by the project and forward to the Commission all information that may be useful for coordination purposes. They shall in addition endeavour to provide the Commission with information relating to the research planned or performed by bodies which are not under their authority. This information shall be treated as confidential if the Member State which communicates it so requests. 2. The Commission shall prepare annual progress reports on the basis of the information provided and shall send them to the Member States and the European Parliament. 3. At the end of the coordination period the Commission shall, in agreement with the Committee, send to the Member States and to the European Parliament a consolidated report on the performance and result of the project. The Commission shall publish such report not later than six months after it has been sent to the Member States, except where a Member State objects. In that event, the report shall be distributed upon request only to the institutions and undertakings whose research or production activities justify access to the results of the research carried out under the project. The Commission may make provision that the report remains confidential and is not disclosed to third parties. Article 6 In accordance with Article 228 of the Treaty, the Community may conclude agreements with non-member States participating in COST with a view to concerting the Community project with the corresponding programmes of those States. Article 7 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 22 November 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 93, 14. 4. 1982, p. 8. (2) OJ No C 125, 17. 5. 1982, p. 169. (3) OJ No C 64, 15. 3. 1982, p. 10. (4) OJ No C 7, 29. 1. 1974, p. 6. (5) OJ No C 7, 29. 1. 1974, p. 2. (6) OJ No L 54, 25. 2. 1978, p. 25. ANNEX I Contribution of the Member States to the project by research topic 1.2,10 // // // Research topic // Active participation proposed by // // // // // // // // 1.2.3.4.5.6.7.8.9.10 // // // // // // // // // // // // // // // // // // // // // 1. Mechanical properties (1): // // // // Ã  // // // // Ã  // Ã  // (a) integral solids, // Ã  // Ã  // Ã  // Ã  // // Ã  // Ã  // // // e. g. density, porosity, stress, strain, fracture // // // // // // // // // // (b) particulates, // // Ã  // // // // // Ã  // // // e. g. powders, agglomerates // // // // // // // // // // 2. Diffusional properties (1): // Ã  // Ã  // Ã  // // Ã  // // // Ã  // Ã  // (a) diffusion of water and water vapour // // Ã  // // // // // Ã  // // // (b) diffusion of solutes, e. g. salt, sugars // Ã  // // // // // Ã  // // // // (c) diffusion of volatiles, e. g. aromas // // // // // // // // // // 3. Electrical and optical properties (1): // // // // // // // // Ã  // // (a) dielectric properties // // Ã  // // // // Ã  // // // // (b) visible, ultraviolet, and infra-red // Ã  // // // // // // // // // 4. Continuation of the collection of data (on rheology, sorption and thermal properties) // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // // 5. Conclusion of research related to rheology, sorption and thermal properties // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // Ã  // // // // // // // // // // // (1) Related to the intention to define general standard methodology taking into account the possible influence of the different parameters. ANNEX II Terms of reference and composition of the Committee referred to in Article 4 1. The Committee shall: 1.1. contribute to the optimum execution of the project by giving its opinion on all aspects of its progress; 1.2. evaluate the results of the project and draw conclusions regarding their application; 1.3. be responsible for the exchange of information provided for in Article 5 (1); 1.4. keep abreast of national research work being done in the fields covered by the project, in particular by keeping abreast of scientific and technical developments likely to affect the execution of the project; 1.5. suggest guidelines to the project leader; 1.6. have the right to set up, in respect of each of the research topics defined in Annex I, a subcommittee to ensure that the programme is properly implemented. 2. The Committee's reports and opinions shall be communicated to the Commission and the Member States participating. The Commission shall forward these opinions to CREST and to the Standing Committee on Agricultural Research (SCAR). 3. The Committee shall consist of the persons responsible for coordinating the Member States' contributions to the project, a delegate from the Commission responsible for the latter's contribution and the project leader. Each member may be accompanied by experts. Belgium Federal Republic of Germany = µrance Italy Ireland Netherlands United Kingdom Greece